                         UNITED STATES DISTRICT COURT
                              DISTRICT OF NEVADA

PEDRO RODRIGUEZ,           )                    3:17-CV-0205-MMD-CBC
                           )
           Plaintiff,      )                    MINUTES OF THE COURT
                           )
     vs.                   )                    June 14, 2019
                           )
JAMES DZURENDA,            )
                           )
           Defendant.      )
__________________________ )

PRESENT: THE HONORABLE CARLA BALDWIN CARRY, U.S. MAGISTRATE JUDGE

DEPUTY CLERK:               LISA MANN             REPORTER: NONE APPEARING

COUNSEL FOR PLAINTIFF(S): NONE APPEARING

COUNSEL FOR DEFENDANT(S): NONE APPEARING

MINUTE ORDER IN CHAMBERS:

      The District Court declined to adopt the report and recommendation of the
Magistrate Judge (ECF No. 64). Therefore, the court now addresses other outstanding
motions as follows:

ECF No. 25 – Plaintiff’s motion to amend complaint

      Plaintiff filed a motion to amend complaint (ECF No. 25) to add the following:

      1.     Insert correct dates and supplement facts in Counts I and II;
      2.     Add a claim, as Count III, alleging a violation of the First
             Amendment’s ‘Establishment Clause’;
      3.     Add a Claim, as Count III, alleging a violation of the Fourteenth
             Amendment’s ‘Equal Protection Clause’, and;
      4.     Add a Claim, as Count III, alleging a violation of the RLUIPA.

(ECF No. 25). Defendant opposed the motion (ECF No. 27) by making only two
arguments: 1) that granting plaintiff leave to amend would prejudice the
defendant due to the possibility of additional discovery; and 2) plaintiff was
unduly delayed in seeking to amend because defendant had already begun
drafting a dispositive motion. Defendant alternatively requested the court
rescreen plaintiff’s proposed amended complaint. (Id.) Plaintiff replied that he
only sought leave to amend based upon facts revealed during discovery (ECF
No. 30).
        The five factors the federal courts balance when considering a motion to
amend are: (1) bad faith; (2) undue delay; (3) prejudice to the opposing party; (4)
the possible futility of the proposed amendment; and (5) whether Plaintiff has
previously amended his complaint. Desertrain v. City of Los Angeles, 754 F.3d
1147, 1154 (9th Cir. 2014). In his opposition, defendant only argued two of the
five factors: prejudice and undue delay (ECF No. 27).

        The court finds that plaintiff did not bring the motion to amend in bad faith,
the motion was timely filed pursuant to the scheduling order (ECF No. 20), and
plaintiff had not previously amended his complaint. Because the District Court
has declined to adopt the report and recommendation, the defendant will not be
prejudiced, and defendant did not argue futility of the amendment. Rather,
defendant requests rescreening.

       The court declines to rescreen the amended complaint. At this stage of
the case, the court will not screen plaintiff’s amended complaint, nor is it
mandated to do so. The court has previously ruled that the screening provision
in 28 U.S.C. § 1915A does not require a court, either explicitly or implicitly, to
screen every time a plaintiff seeks to amend the complaint. See Olausen v.
Murguia, No. 3:13-CV-0388-MMD (VPC), 2014 WL 6065622, at *3 (Nov. 12,
2014). Defendant fails to cite any case where a court has construed § 1915 to
require a court to screen every proposed amended complaint filed after
defendant has answered.

         The Supreme Court has recognized that the Prison Litigation Reform Act
(“PLRA”) “mandated early judicial screening to reduce the burden of prisoner
litigation on the courts.” Jones v. Bock, 549 U.S. 199, 223 (2007). Construing
the PLRA to require court screening of every amended complaint, regardless of
how far a case has progressed would increase, not reduce, the burden on federal
courts. Olausen, 2104 WL 6065622, at *4.

         Thus, while early mandatory screening may reduce the volume of inmate
litigation, mandatory post-answer re-screening does not. Rather than carrying
out Congress’s intent in enacting the PLRA, post-answer rescreening would have
the opposite effect of increasing the burden on federal courts. Id. at *4.

       To clarify, this district screens complaints and amended complaints at the
pre-answer stage. In cases where the court dismisses the initial complaint with
leave to amend, the court would then screen the proposed amended complaint to
determine what claims may proceed and whether a defendant is compelled to
respond. Id. at 5. This practice falls within the PLRA’s mandate for “early judicial
screening.” Jones, 549 U.S. at 223.

        Moreover, given defendant’s failure to argue plaintiff’s new claim is futile in
the opposition, defendant appears to concede, at a minimum, implicitly that the
plaintiff does state a claim. If defendant believed otherwise, it is defendant’s
obligation under Rule 15 to argue this in his opposition.
       Plaintiff’s motion to amend complaint (ECF No. 25) is GRANTED. The
Clerk shall DETACH and FILE the first amended complaint attached as Exhibit 1
to the motion. Defendant shall have twenty days to file an answer or other
response.

ECF No. 26 – Plaintiff’s motion to enlarge the discovery period

       Plaintiff moved to enlarge the discovery period by 90 days (ECF No. 26).
Defendant opposed the motion (ECF No. 28), and plaintiff replied (ECF No. 31).
The court finds that good cause exists to extend the discovery and plaintiff’s
motion (ECF No. 26) is GRANTED. Following the filing of defendant’s answer or
other response, the court will issue a new discovery plan and scheduling order
allowing plaintiff an additional 90 days of discovery.

ECF No. 22 – Plaintiff’s motion to strike affirmative defenses and jury
demand; and
ECF No. 33 – Plaintiff’s motion to compel

        These motions were denied as moot in light of the report and
recommendation (ECF No. 60) which the District Court declined to adopt (ECF
No. 64). Plaintiff shall have leave to refile these or other motions after defendant
has filed an answer or other response to the amended complaint and after the
extended discovery period has been completed.

       IT IS SO ORDERED.

                                                 DEBRA K. KEMPI, CLERK

                                          By:             /s/
                                                 Deputy Clerk
